Citation Nr: 1041882	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence had been received to reopen 
the claim of entitlement to service connection for prostatitis.

2.  Entitlement to service connection for neuropathy of the left 
arm. 

3.  Entitlement to service connection for neuropathy of the left 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In pertinent part of the July 2006 decision, the 
RO denied service connection for neuropathy of the left arm and 
neuropathy of the left leg. 

By the July 2006 rating decision, the RO also determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for prostatitis.  
The RO originally denied service connection for prostatitis in a 
January 1998 rating decision.  Regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received to reopen the claim, because 
the issue goes to the Board's jurisdiction to reach and 
adjudicate the underlying claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In other words, the Board is required to first address whether 
new and material evidence has been presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The Veteran requested and was scheduled for a VA videoconference 
hearing in September 2008 but failed to report for that hearing 
and provided no explanation for not appearing at the hearing.  
The Board will therefore proceed with his appeal as though the 
request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  By way of a January 1998 RO rating decision, the RO denied 
the Veteran's claim for service connection for prostatitis, 
finding that the condition was not shown in service or for years 
thereafter and was not related to any aspect of the Veteran's 
period of service.  The Veteran did not appeal that decision and 
the RO rating decision became final. 

3.  The additional evidence received since the January 1998 RO 
rating decision is cumulative and redundant of evidence 
previously of record, does not relate previously unestablished 
facts necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for prostatitis.

4.  The preponderance of the evidence is against a finding that 
the Veteran had left arm neuropathy during service; left arm 
neuropathy was not shown at separation or within a year after 
service; and there is no medical evidence on file relating a 
current disability involving neuropathy of the left arm to 
service.  

5.  The preponderance of the evidence is against a finding that 
the Veteran had left leg neuropathy during service; left leg 
neuropathy was not shown at separation or within a year after 
service; and there is no medical evidence on file relating a 
current disability involving neuropathy of the left leg to 
service.  


CONCLUSIONS OF LAW
 
1.  The January 1998 RO decision that denied a claim for service 
connection for prostatitis is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

2.  New and material evidence has not been received to reopen the 
claim of service connection for prostatitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Neuropathy of the left arm is not due to disease or injury 
that was incurred in or aggravated by active service; nor may it 
be presumed to be due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).

4.  Neuropathy of the left leg is not due to disease or injury 
that was incurred in or aggravated by active service; nor may it 
be presumed to be due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
April 2006, June 2006, and June 2007 correspondences.  These 
letters detailed the elements of a service connection claim, 
described the evidence and information necessary to substantiate 
the claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  In June 2006 and June 2007 
the RO sent the Veteran notification of both the reopening 
criteria and the criteria for establishing the underlying claim 
for service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in the April 2006 and June 2007 letters. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  

The Board also notes that the Veteran was not afforded VA 
examinations for his neuropathy of the left arm and the 
neuropathy of the left leg.  The Board notes that under the 
recently published version of 38 C.F.R. § 3.159(c)(4), in a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but:  
(A) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period provided the 
claimant has the required service or triggering event to qualify 
for that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
However, in the present case an examination is not required since 
the evidence of records fails to suggest that neuropathy of the 
left arm and the neuropathy of the left leg is related to the 
Veteran's period of military service.  38 U.S.C.A. §§  1101, 
1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a).  With regard to the Veteran's claim of entitlement to 
service connection for prostatitis, the Board notes that when the 
issue on appeal is whether new and material evidence has been 
received to reopen a previously denied claim, VCAA duty-to-assist 
is not triggered unless and until the claim is reopened.  38 
U.S.C.A. § 5103A. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the 
Board but he failed to show to his September 2008 video hearing 
and therefore, waived his right to a hearing.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims on appeal.  

II. Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  When a determination of the 
agency of original jurisdiction is affirmed by the Board of 
Veterans' Appeals, such determination is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104.  If a claim of 
entitlement to service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, the RO denied service connection for prostatitis in January 
1998, finding that prostatitis was not shown during service or 
for years thereafter, and that prostatitis was not related to any 
aspect of the Veteran's period of service.  The Veteran did not 
file a timely appeal and that January 1998 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence considered at the time of the January 1998 decision 
included the Veteran's service treatment records, the Veteran's 
post-service treatment records, and a January 1997 VA 
examination.  The RO denied service connection for prostatitis 
because there was no evidence of a diagnosis of prostatitis 
during service nor was there a nexus opinion relating prostatitis 
diagnosed years after separation to any aspect of his military 
service.   

In addition, the RO conceded exposure to herbicides but denied 
service connection for prostatitis because this diagnosed 
condition did not fall under the category of those listed as 
presumptive diseases related to Agent Orange exposure.  The list 
of conditions presumed to be related to Agent Orange exposure is 
codified at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, 
and is based on an analysis of scientific evidence.  The 
presumption of service connection only exists for those diseases 
listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Prostate cancer is a 
presumptive disease; however, the Veteran's diagnosis is 
prostatitis and that is not a presumptive disease.  It was noted 
that the Agent Orange Act of 1991 directed the Secretary of the 
Department of Veterans Affairs to seek to enter into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of Vietnam 
and each disease suspected to be associated with such exposure. 
 The Secretary determined, based on sound medical and scientific 
evidence, that a positive association (i.e., where the credible 
evidence for the association was equal to or outweighed the 
credible evidence against the association) existed between 
exposure to an herbicide agent and the disorders listed in the 
statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The 
Secretary of Veterans Affairs has determined that there is no 
presumptive positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   
Therefore, the Veteran was denied service connection for 
prostatitis. 

The Veteran then filed a petition to reopen his claim for service 
connection for prostatitis in December 2005.  The evidence 
received since the January 1998 RO rating decision includes 
additional private treatment records and the Veteran's 
statements.  Specifically, the new evidence includes private 
treatment records from March 2002 to September 2006, and it also 
included a November 2005 operative report that showed the Veteran 
underwent a Green Light Laser treatment for his prostatitis.  

The Board finds that the evidence submitted since the January 
1998 RO rating decision contains little more than additional 
documentation of diagnoses and ongoing treatment for the 
Veteran's prostatitis.  It is essentially redundant of that which 
is already on file, and as such, it provides nothing new or 
material to the question of service connection.  To be new and 
material it would have to support the unsubstantiated fact (that 
the Veteran's prostatitis was due to or aggravated by the 
Veteran's military service or that the Veteran's prostatitis has 
evolved into prostate cancer and is therefore a presumptive 
condition under 38 C.F.R. § 3.309(e)) necessary to grant service 
connection.  Here that would be evidence of a nexus opinion 
relating the Veteran's prostatitis to service or evidence that 
his prostatitis has evolved into a presumptive cancer.  The 
evidence received since January 1998 is not new and material.

New and material evidence to reopen the claim of service 
connection for prostatitis has not been received, and the rating 
decision of January 1998 remains final.  As new and material 
evidence has not been received, the claim to reopen is denied. 


Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for neuropathy of the left arm and neuropathy 
of the left leg.  

The Veteran's service treatment records revealed no evidence of 
complaints or findings involving neuropathy of the left arm or 
left leg.  These records showed no diagnosis of or treatment for 
an injury to the Veteran's left arm or left leg during service.  
On physical examination during the Veteran's January 1971 
separation examination, the Veteran's upper and lower extremities 
were evaluated as "normal." In addition, there were no 
notations of a diagnosis or injury to his left arm or to his left 
leg.

Post-service treatment records revealed that the Veteran sought 
private care in August 2002 for chest pain.  It was noted that 
the Veteran had pain in the center of his chest that was not 
exertional and sometimes radiated into his left arm.  He was 
diagnosed with non-cardiac chest pain.  In February 2006 he was 
seen for left hemibody numbness and weakness that was episodic 
for a few months.  On examination he was found to be markedly 
weak in his left upper extremity and he was also found to have 
slow and clumsy finger tapping and mild end point tremor with his 
left upper extremity.  His upper and lower extremities were found 
to be normal to pin, light touch, and proprioception to passive 
joint position and vibration bilaterally.  The impression of the 
Veteran's physician was

			New onset left hemiparesis, hemisensory deficit
			with some staggering symptomatology, suspect
			CVA, possible embolus insitu.

The Veteran's private medical records also show that he had a 
normal MRI study in February 2006.  In March 2006 he was 
diagnosed with atypical chest pain.  

The Board finds that left arm and left leg neuropathies were not 
shown during service or until decades after separation.  The 
Veteran separated from service in 1971.  The August 2002 
treatment note was the first mention of neuropathy to the left 
arm.  The February 2006 treatment note was the first mention of 
left hemibody numbness.  This lengthy period without complaints 
of neuropathy or treatment for such is evidence against a finding 
of continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service). 

Additionally, the Board finds that the Veteran's medical records 
show that a diagnosis of neuropathy to the left arm and left 
hemibody numbness is a result of atypical chest pain or a 
possible stroke and that the Veteran has not submitted any 
medical opinion that relates the neuropathy of his left arm or 
neuropathy of his left leg to service.  

The record contains no probative medical evidence to support the 
Veteran's assertions that his current symptomatology is related 
to service.  While the Veteran has a diagnosis of the claimed 
conditions, the evidence must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, 
there is no such medical evidence providing a nexus opinion 
relating the Veteran's left arm or left leg neuropathy to any 
aspect of the Veteran's period of service.  Service connection 
must be denied.  

The Board points out that the diagnosed disorder, neuropathy of 
the left arm or neuropathy of the left leg, is not a presumptive 
disorder under 38 C.F.R. § 3.309(e).  As noted above, the RO 
conceded exposure to herbicide during service.  In addition a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The presumptions for diseases related to Agent Orange exposure 
are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309, based on an analysis of scientific evidence.  However, the 
presumption only exists for those diseases listed in 38 C.F.R. §§ 
3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) acute and 
subacute peripheral neuropathy is a presumptive disease; however, 
Note 2 states that for purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  The Board finds that that the Veteran did not have 
transit peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within two 
years of the date of onset.  

The Agent Orange Act of 1991 directed the Secretary of the 
Department of Veterans Affairs to seek to enter into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of Vietnam 
and each disease suspected to be associated with such exposure. 
 The Secretary determined, based on sound medical and scientific 
evidence, that a positive association (i.e., where the credible 
evidence for the association was equal to or outweighed the 
credible evidence against the association) existed between 
exposure to an herbicide agent and the disorders listed in the 
statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

The Veteran's service treatment records do not show any 
complaints, symptoms, diagnosis, or treatment of peripheral 
neuropathy or neurological disorder.  Therefore even if the 
Veteran's diagnosis of neuropathy of the left arm or neuropathy 
of the left leg was not related to chest pain or a possible 
stroke it would not fit the definition of peripheral neuropathy 
that is required for presumptive service connection as due to 
herbicide exposure.  The Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.   See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 
Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

In sum, service connection must be denied on both a direct basis 
and a presumptive basis.  There is no evidence in the claims file 
to support a finding that the Veteran had an in-service injury or 
a complaint of or diagnosis of neuropathy of the left arm or of 
the left leg.  The first findings of any such problems were not 
shown until more than 30 years after service.  The file contains 
no medical evidence relating the diagnosed neuropathy in either 
the left arm or the left leg to service.  Additionally, the 
condition diagnosed is not on the list of disorders presumed to 
be related to service.  There is no evidence on file indicating 
that the Veteran had peripheral neuropathy that appeared within 
weeks or months of exposure to an herbicide agent and resolved 
within two years of the date of onset.  In addition, the Veteran 
has not submitted any evidence of an etiological relationship 
between his neuropathy of the left arm or the neuropathy of the 
left leg and his military service.  

The evidence of record is against the claim for service 
connection, and the claim must be denied. 

[Continued on following page.]




ORDER

As new and material evidence has not been presented to reopen the 
claim for service connection for prostatitis, the appeal to this 
extent is denied.  

Service connection for neuropathy of the left arm is denied. 

Service connection for neuropathy of the left leg is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


